UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

Xx
CHAIM HERMAN, :;
Plaintiff,
: ORDER OF PARTIAL
v DISMISSAL
TRANS UNION, LLC; EXPERIAN ;
INFORMATION SOLUTIONS, INC.; and 19 CV 9948 (VB)
LOANDEPOT.COM, LLC d/b/a LoanDepot,
Defendants.
X

The Court has been advised plaintiff and defendant Trans Union, LLC have settled.
Accordingly, it is hereby ORDERED that this action is dismissed as to defendant Trans Union,
LLC, and without prejudice to the right to restore the action as to defendant Trans Union, LLC,
provided the application to restore the action is made no later than March 30, 2020. To be clear,
any application to restore the action as to defendant Trans Union, LLC must be filed by March
30, 2020, and any application to restore the action filed thereafter may be denied solely on the
basis that it is untimely.

All scheduled conferences or other scheduled court appearances are cancelled as to
defendant Trans Union, LLC, only.

The Clerk is instructed to terminate defendant Trans Union, LLC.

Dated: January 30, 2020

White Plains, NY
SO ORDERED

 

Vincent L. Briccetti
United States District Judge
